Citation Nr: 0721105	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1951 to May 1951, and from September 11, 1952, to 
September 30, 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In July 2006, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
A transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran filed a claim for PTSD in March 2005.  He 
contents his PTSD is a result of having been attacked by four 
men, beaten and raped (see his December 2005 statement (VA 
Form 21-4138)).  He said the assault occurred during his 
military service in March 1951 and that he reported it to his 
acting sergeant who told him it would be taken care of.  He 
said he was treated for contusions and bruises at the 
infirmary.  A February 2005 VA treatment record indicates a 
social worker's initial diagnosis was PTSD.  March and April 
2005 records show follow-up treatment records for PTSD.  At 
the July 2006 hearing, the veteran said that he was treated 
at Grace Hospital after service, but he was unable to obtain 
these medical records (Hearing Tr., pg. 3).  He also said 
that he had written a letter to his mother describing the 
incident, but that their house had burned down (pg. 4).  

The veteran's service medical records (SMRs) do not show any 
report of this incident.  The RO attempted to obtain his 
personnel records from this period of service, but an April 
2005 Personnel Information Exchange System (PIES) response 
indicates those records were lost in a fire and could not be 
reconstructed.  The record contains no evidence, objective or 
circumstantial, corroborating the veteran's testimony that he 
was sexual assaulted during his military service.  

In April 2005, the RO sent the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter pertaining to PTSD, but 
not PTSD resulting from a personal assault.  A review of the 
record shows the claim has not been developed according to 
the specific provisions that apply to cases involving PTSD 
based on allegations of personal or sexual assault.  See 38 
C.F.R. § 3.304(f)(3) (2006) (If the PTSD claim is based on 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressful incident).
With regard to personal assault cases, the U.S. Court of 
Appeals for Veterans Claims (Court) has stated that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedural Manual M21-1, Part III, paragraph 
5.14(c)).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules that 
are equivalent of VA regulations.  See YR v. West, 11 Vet. 
App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based 
on inservice personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to:  Request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes. 

VA will not deny a PTSD claim that is based on inservice 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.
 
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter notifying 
him of the type of alternative evidence 
from sources other than his service 
records that may corroborate his claim.  
Ensure this letter meets the notification 
requirements contained in 38 C.F.R. § 
3.304(f)(3).  

This includes, but is not limited to, 
notifying the veteran of the opportunity 
to furnish, or to advise VA of the 
potential source or sources of evidence 
other than his service records or evidence 
of behavioral changes that might 
constitute credible supporting evidence of 
his purported inservice stressor.  
Specific examples of corroborating 
alternative evidence should be provided. 
In particular, he should be given the 
opportunity to present statements of 
friends, family, and former service 
members (including the friend to whom he 
testified he confided) attesting to any 
change in his behavior or events he 
confided to them.

2.  After completion of the above, and any 
additional development deemed necessary, 
readjudicate the veteran's claim for 
service connection for PTSD, in accordance 
with the regulations and Patton, supra.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




